   Case:15-09164-ESL13 Doc#:62 Filed:02/15/19 Entered:02/15/19 15:19:00                        Desc: Grntg
                               Ext of Time Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                             Case No. 15−09164 ESL
JANNETTE GONZALEZ CLAUDIO
aka JANNETTE GONZALEZ, aka JEANNETTE
GONZALEZ                                                     Chapter 13


xxx−xx−8869
                                                             FILED & ENTERED ON 2/15/19

                         Debtor(s)



                                                       ORDER

The motion filed by DEBTOR requesting extension of time of THIRTY (30) days to reply to the motion to dismiss at
docket #58 (docket #60) is hereby granted. Order due by March 18, 2019.

IT SO ORDERED.

In San Juan, Puerto Rico, this Friday, February 15, 2019 .
